Case 1:18-cv-00088-LPS Document 999 Filed 02/03/21 Page 1 of 2 PageID #: 46468


                        MORRIS, NICHOLS, ARSHT               &   TUNNELL     LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                               (302) 658-9200
                                            (302) 658-3989 FAX
JACK B. BLUMENFELD
(302) 351-9291
(302) 425-3012 FAX
jblumenfeld@mnat.com


                                             February 3, 2021


The Honorable Leonard P. Stark                                          VIA ELECTRONIC FILING
U.S. District Court for the
 District of Delaware
844 North King Street
Wilmington, DE 19801

          Re:        H. Lundbeck A/S v. Apotex Inc. et al.
                     C.A. No. 18-088 (LPS) (consolidated)

Dear Chief Judge Stark:
      The parties have agreed to the following schedule for post-trial briefing, subject to Your
Honor’s approval:

        Description                Proposed                          Page Limits
                                   Deadline
 Plaintiffs' Opening           Friday, March 19 10 Pages for Joint Issues on 684 and 630 Patents
 Brief(s) on                                    20 Pages for each Defendant on 684 and 630
 Infringement                                   Patents and 096 Patent*
                                                12 Pages for 626 Patent
                                                30 Pages for 096 and 910 Patents
 Defendants' Opening           Friday, March 19 25 Pages for 884, 279, and 575 Patents
 Brief on Invalidity                            30 Pages for 096 and 910 Patents
 Plaintiffs' Findings of       Friday, March 19 25 Pages for each Defendant for 684 and 630
 Fact on Infringement                           Patents and 096 Patent*
                                                15 Pages for 626 Patent
                                                30 Pages for 096 and 910 Patents
                                                10 Pages for additional background/common issues
 Defendants' Findings          Friday, March 19 25 Pages for 884, 279, and 575 Patents
 of Fact on Invalidity                          30 Pages for 096 and 910 Patents
Case 1:18-cv-00088-LPS Document 999 Filed 02/03/21 Page 2 of 2 PageID #: 46469

The Honorable Leonard P. Stark
February 3, 2021
Page 2

      Description               Proposed                        Page Limits
                                Deadline
 Plaintiffs’ Responsive     Friday, April 16 25 Pages for 884, 279, and 575 Patents
 Brief on Validity                           30 Pages for 096 and 910 Patents
 Defendants’                Friday, April 16 10 Pages for Joint Issues on 684 and 630 Patents
 Responsive Brief(s)                         20 Pages for each Defendant on 684 and 630
 on Non-Infringement                         Patents and 096 Patent*
                                             12 Pages for 626 Patent
                                             30 Pages for 096 and 910 Patents
 Plaintiffs' Findings of     Friday, April 16 25 Pages for 884, 279, and 575 Patents
 Fact on Validity                             30 Pages for 096 and 910 Patents
 Defendants' Findings        Friday, April 16 25 Pages for each Defendant for 684 and 630
 of Fact on Non-                              Patents and 096 Patent*
 Infringement                                 15 Pages for 626 Patent
                                              30 Pages for 096 and 910 Patents
                                              10 Pages to respond to background/common issues
 Plaintiffs' Reply           Friday, May 14 70 Pages
 Brief(s) on
 Infringement
 Defendants' Reply           Friday, May 14 70 Pages
 Brief(s) on Invalidity
 Provide e-Briefs and        Friday, May 28
 hard-copy exhibits to
 Court**
*Claims 4 and 5 of the ‘096 patent polymorph limitations
** Hard copy exhibits at the Court’s preference

       Plaintiffs are continuing to discuss with Zydus and Sigmapharm the issue regarding potential
launches discussed at the conclusion of the trial. We will get back to you separately on that.

          Counsel are available at Your Honor’s convenience if you would like to discuss any of these
issues.

                                               Respectfully,

                                               /s/ Jack B. Blumenfeld

                                               Jack B. Blumenfeld (#1014)

JBB/bac

cc:       All Counsel of Record (via electronic mail)
